11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Maria Jesus Sanchez,                          * From the 244th District Court
                                                of Ector County,
                                                Trial Court No. C-17-1052-CR.

Vs. No. 11-20-00012-CR                        * October 30, 2020

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the $500 fine, the $452.70 third-
party collection fee, and $22.50 of the time payment fee. As modified, we affirm
the judgment of the trial court.